717 N.W.2d 338 (2006)
475 Mich. 910
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Barbara Sue WILLIAMS, Defendant-Appellant.
Docket No. 130714. COA No. 266523.
Supreme Court of Michigan.
July 21, 2006.
On order of the Court, the application for leave to appeal the January 18, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.
WEAVER, J., would deny leave to appeal and would not remand this case to the Court of Appeals, because the trial court made sufficient factual findings.
CORRIGAN, J., would deny leave to appeal.